Case 3:21-cv-00068-HEH Document 1 Filed 02/09/21 Page 1 of 9 PageID# 1
Case 3:21-cv-00068-HEH Document 1 Filed 02/09/21 Page 2 of 9 PageID# 2




                              3:21-cv-00068
Case 3:21-cv-00068-HEH Document 1 Filed 02/09/21 Page 3 of 9 PageID# 3
Case 3:21-cv-00068-HEH Document 1 Filed 02/09/21 Page 4 of 9 PageID# 4
Case 3:21-cv-00068-HEH Document 1 Filed 02/09/21 Page 5 of 9 PageID# 5
Case 3:21-cv-00068-HEH Document 1 Filed 02/09/21 Page 6 of 9 PageID# 6
Case 3:21-cv-00068-HEH Document 1 Filed 02/09/21 Page 7 of 9 PageID# 7
Case 3:21-cv-00068-HEH Document 1 Filed 02/09/21 Page 8 of 9 PageID# 8
Case 3:21-cv-00068-HEH Document 1 Filed 02/09/21 Page 9 of 9 PageID# 9
